IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHARLES PICARELLA, JR.,                  : No. 51 MAP 2018
                                         :
                   Appellant             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA             :
BOARD OF PROBATION AND PAROLE,           :
                                         :
                   Appellee              :


                                   ORDER



PER CURIAM

    AND NOW, this 31st day of January, 2019, the Motion to Dismiss for Mootness is

GRANTED.